DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 
Claim 1 recites the limitation "the frequency spectrum in the candidate".  There is insufficient antecedent basis for this limitation in the claim. Only a frequency spectrum of the sound signal for each frame has been defined.
Claim 1 recites “obtain a duration in which a fluctuation in power with respect to power of a component of the frequency spectrum in the candidate detected with regard to the frame” which the Examiner takes to be unclear. Specifically it is unclear how fluctuation relates to power and the frame due to the “with respect” language being coupled with the “with regard” language.
Claim 1 recites “becomes lower than or equal to a certain level for each of the frames” which the Examiner also takes to be unclear. Specifically due to the wording it is unclear if each frame has its own level, or if each frame is compared to one single level. 
Claim 2 recites the limitation "the predetermined number".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the defined “predetermined number of blades” in claim 1, or another predetermined number. This is further made indefinite as it is compared to a ratio of frequencies, so it is unclear what this number would be.
Claim 3 recites the limitation "the fluctuation of power with respect to the candidate".  There is insufficient antecedent basis for this limitation in the claim. Specifically the only fluctuation of power is defined as “a fluctuation in power with respect to power of a component of the frequency spectrum in the candidate” has been defined in claim 1, which is not “with respect to the candidate” as per the limitation in claim 3. 
Claim 3 also recites “based on a component of the frequency equivalent to the period of the sound emitted from the rotor in the frequency spectrum with regard to any one of the plurality of frames where the fluctuation in the power with respect to the candidate in which the duration becomes longest becomes lower than or equal to the certain level” which the Examiner takes to be unclear. 

Second, “where the fluctuation in the power with respect to the candidate in which the duration becomes longest becomes lower than or equal to the certain level” is unclear, as only one duration per frame is taken so it is unclear how one gets longest, unless the selection is among frames not durations. 
Finally, “the certain level” inherits the indefiniteness discussed in claim 1, so it is unclear if there is a level per frame or one level. 
Claim 4 recites the limitation "the number of frames".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "The power of the component at the frequency equivalent ". There is insufficient antecedent basis for this limitation in the claim. Specifically we only have a fluctuation of power and power of a component of frequency spectrum which are not equivalent to the language above.
Claim 4 also recites “based on a component of the frequency equivalent to the period of the sound emitted from the rotor in the frequency spectrum with regard to any one of the plurality of frames where the fluctuation in the power with respect to the candidate in which the duration becomes longest becomes lower than or equal to the certain level” which the Examiner takes to be unclear. 
First, “a component of the frequency equivalent to the period of the sound emitted from the rotor in the frequency spectrum” is taken to be unclear, as the candidate has not been defined in a way in which it is known how such a component would be determined. 
Second, “where the fluctuation in the power with respect to the candidate in which the duration becomes longest becomes lower than or equal to the certain level” is unclear, as only one duration per frame is taken so it is unclear how one gets longest, unless the selection is among frames not durations. 

Claim 5 recites the limitation "the power in the candidate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “obtain a period during which the frames having power at the frequency equivalent to the candidate” which the Examiner takes to be unclear. Specifically similar to claim 1, it unclear how “a period” is determined when only one period is relevant to each sound. 
Claim 5 recites the limitation “an absolute value of a difference with respect to the power in the candidate with regard to the frame” which the Examiner takes to be unclear. A difference is a mathematical value and this “with respect” and “with regard” language fails to show how this difference can be calculated (i.e. what value is subtracted from what other value). 
Claim 5 recites “are continuous as the duration with regard to the frame for each of the frames” which the Examiner takes to be unclear. It is unclear if there is continuity within each frame or from one frame to another. 
Claim 6 recites “include the continuous frames in the duration” which the Examiner takes to be unclear. Specifically, the duration as defined in claim 1 is “with regard to” a frame, so it is unclear how multiple frames may be added. 
Claim 7 recites the limitation "obtain duration to a farthest frame" which the Examiner takes to be unclear. Specifically the lack or article makes it unclear if this duration is a previously defined duration or a new duration.
Claim 7
Claim 7 recites the limitation "the power in the candidate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “an absolute value of a difference with respect to the power in the candidate with regard to the frame” which the Examiner takes to be unclear. A difference is a mathematical value and this “with respect” and “with regard” language fails to show how this difference can be calculated (i.e. what value is subtracted from what other value). 
Claim 8 recites the limitation "the duration based on the frame".  There is insufficient antecedent basis for this limitation in the claim. Specifically this language does not match the only defined duration in claim 1.
Claim 9 recites the limitation "the rotor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “equivalent to a period of the sound emitted from the rotor”.  There is insufficient antecedent basis for this limitation in the claim. Specifically “a periodic sound” value from the rotor has been claimed, but it is unclear if this is that “periodic sound” or some other value related to a sound with varying period since “a period” would imply multiple periods are measured or involved in the calculation. 
Claim 9 recites the limitation "the frequency spectrum in the candidate".  There is insufficient antecedent basis for this limitation in the claim. Only a frequency spectrum of the sound signal for each frame has been defined.
Claim 9 
Claim 9 recites “becomes lower than or equal to a certain level for each of the frames” which the Examiner also takes to be unclear. Specifically due to the wording it is unclear if each frame has its own level, or if each frame is compared to one single level. 
Claim 10 recites the limitation "the rotor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “equivalent to a period of the sound emitted from the rotor”.  There is insufficient antecedent basis for this limitation in the claim. Specifically “a periodic sound” value from the rotor has been claimed, but it is unclear if this is that “periodic sound” or some other value related to a sound with varying period since “a period” would imply multiple periods are measured or involved in the calculation. 
Claim 10 recites the limitation "the frequency spectrum in the candidate".  There is insufficient antecedent basis for this limitation in the claim. Only a frequency spectrum of the sound signal for each frame has been defined.
Claim 10 recites “obtain a duration in which a fluctuation in power with respect to power of a component of the frequency spectrum in the candidate detected with regard to the frame” which the Examiner takes to be unclear. Specifically it is unclear how fluctuation relates to power and the frame due to the “with respect” language being coupled with the “with regard” language.
Claim 10 recites “becomes lower than or equal to a certain level for each of the frames” which the Examiner also takes to be unclear. Specifically due to the wording it is unclear if each frame has its own level, or if each frame is compared to one single level. 
The Examiner notes Due to the numerous 112 rejections above the Examiner is not able to determine a broadest reasonable interpretation of the claims in view of prior art. Specifically, due to the unclear language regarding the analysis performed limitation by limitation claim matching to art is not possible. However the Examiner has provided a PTO-892 listing the found prior art that would appear to be relevant to the invention as described in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device, which would be statutory subject matter. However the claims are directed to steps for envelope analysis, time frequency transformation, peak identification, and obtaining a duration via a level comparison. Under step 2A prong one these are taken to be mathematical concepts, and are therefore abstract ideas. Under step 2A prong two, there is no integration into a practical application, as the claim simply makes these determinations and does not have any application for them. Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed memory and processor are no more than generic computer components required for computer automation of the abstract idea, which the courts have determined is not significantly more than the abstract idea itself
Dependent claims 2-8 fail to incorporate significantly more than the abstract idea of claim 1, as they further define mathematical concepts applied and are therefore abstract themselves.
Claim 9 is directed to a method, which would be statutory subject matter. However the claims are directed to steps for envelope analysis, time frequency transformation, peak identification, and obtaining a duration via a level comparison. Under step 2A prong one these are taken to be 
Claim 10 is directed to a non-transitory computer-readable medium, which would be statutory subject matter. However the claims are directed to steps for envelope analysis, time frequency transformation, peak identification, and obtaining a duration via a level comparison. Under step 2A prong one these are taken to be mathematical concepts, and are therefore abstract ideas. Under step 2A prong two, there is no integration into a practical application, as the claim simply makes these determinations and does not have any application for them. Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer automation of the abstract idea, has been determined by the courts to be not significantly more than the abstract idea itself.

Conclusion
The Examiner again notes that due to the numerous 112 rejections above the Examiner is not able to determine a broadest reasonable interpretation of the claims in view of prior art. Specifically, due to the unclear language regarding the analysis performed limitation by limitation claim matching to art is not possible. However: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been cited on the attached PTO-892. The Examiner specifically notes the Munk reference (US 2017/0241422) and JP 2017-079556 (for which US equivalent US 2020/0158562 has been cited) which appear to disclose envelope and FFT based abnormality detection similar to that disclosed in the instant specification.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896